In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-19-00224-CV


                         WILLIAM PAUL BURCH, APPELLANT

                                             V.

                           STATE BAR OF TEXAS
               AND BOARD OF DISCIPLINARY APPEALS, APPELLEES

                          On Appeal from the 236th District Court
                                   Tarrant County, Texas
              Trial Court No. 236-304802-18, Honorable Tom Lowe, Presiding

                                    February 19, 2020

                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.

      This is a pro se appeal from two orders granting pleas to the trial court’s jurisdiction.

The State Bar of Texas and the Board of Disciplinary Appeals filed those pleas in

response to the lawsuit initiated against them by William Paul Burch. The latter sued the

former because he believed they improperly denied grievances filed against two

attorneys. Those attorneys purportedly engaged in misconduct related to a bankruptcy

proceeding in which Burch was involved. Thus, he filed grievances against the attorneys

with the State Bar. Ultimately, those grievances were dismissed, and Burch’s appeal of
the dismissals was denied by the Board of Disciplinary Appeals. So, Burch sued the Bar

and Board for dismissing the grievances. The relief sought included, among other things,

monetary damages exceeding $1,000,000, reconsideration of the grievances,

“[t]ermination of all people involved with the decisions in these cases,” and “[r]eversal of

all statutes of the Texas Supreme Court that allow lawyers to lie, misrepresent the facts .

. . or not properly present a law, statute, or rule by editing out or adding to the wording.”

Though five issues are raised, only several were briefed. Of those briefed, the argument

underlying them pertained to whether the Bar and Board were entitled to immunity

because they were either private or public corporations. We affirm.1

        Via their respective pleas to the trial court’s jurisdiction, both the Bar and Board

contended that they were immune from suits of this ilk. They are correct. The “State

Bar—including the [Texas] Commission [for Lawyer Discipline] and staff members . . . are

protected from suits for actions taken during disciplinary proceedings by absolute and

unqualified immunity.” Crampton v. Farris, No. 01-18-00432-CV, 2019 Tex. App. LEXIS

10265, at *11 (Tex. App.—Houston [1st Dist.] Nov. 26, 2019 no pet. h.) (mem. op.);

Laubach v. State Bar of Tex., No. 03-00-00282-CV, 2000 Tex. App. LEXIS 7563, at *3–4

(Tex. App.—Austin Nov. 9, 2000, no pet.) (not designated for publication); accord TEX.

RULES DISCIPLINARY P. 17.09 (stating that “[n]o lawsuit may be instituted against any

Complainant or witness predicated upon the filing of a Grievance or participation in the

attorney disciplinary and disability system. All members of the Commission, the Chief

Disciplinary Counsel (including Special Assistant Disciplinary Counsel appointed by the


         1 Because this appeal was transferred from the Second Court of Appeals, we are obligated to apply

its precedent when available in the event of a conflict between the precedents of that court and this Court.
See TEX. R. APP. P. 41.3.


                                                     2
Commission and attorneys employed on a contract basis by the Chief Disciplinary

Counsel), all members of Committees, all members of the Board of Disciplinary Appeals,

all members of the District Disability Committees, all officers and Directors of the State

Bar, and the staff members of the aforementioned entities are immune from suit for any

conduct in the course of their official duties. The immunity is absolute and unqualified

and extends to all actions at law or in equity.”). Moreover, the immunity is akin to absolute

prosecutorial immunity. Crampton, 2019 Tex. App. LEXIS 10265, at *11. So too may it

be raised through a plea to the trial court’s jurisdiction. Id. at *18.

       Given that Burch sued the Bar and Board for action taken during a lawyer

disciplinary proceeding, the two entities were absolutely immune from it. Thus, the trial

court did not err in granting their pleas to its jurisdiction.

       We affirm the orders granting the pleas to the jurisdiction and dismissing the

lawsuit of William Paul Burch against the State Bar of Texas and the Board of Disciplinary

Appeals.



                                                                  Brian Quinn
                                                                  Chief Justice




                                                3